Citation Nr: 0933602	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as a broken back.

2.  Entitlement to an initial disability evaluation in excess 
of 0 percent from June 17, 2002, 10 percent from March 10, 
2003, and 20 percent from December 1, 2003, for the residuals 
of a right foot injury, Muscle Group (MG) XI.

3.  Entitlement to a total disability rating based on 
individual unemployability due to the appellant's service-
connected disorders (TDIU).

4.  Entitlement to an extended period of convalescence beyond 
November 30, 2003, for the postoperative residuals of a right 
ankle fusion.


(The issues of entitlement to reimbursement for equipment 
purchased for vocational rehabilitation and education (VR&E) 
training and feasibility of a vocational goal are the 
subjects of a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from July 1989 to 
July 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.  The record shows that in 
April 2005, the Board remanded this case to the RO for 
further development in view of the appellant's request for a 
Board hearing at the RO, a request he subsequently withdrew 
(but has since again requested).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

It is noted that the issues listed on the front page of this 
action have previously been before the Board for review.  
Originally, not only were the issues listed on the front page 
of this action appealed to the Board for review, five other 
issues were also before the Board.  Two of the other five 
issues involved education/vocational rehabilitation and 
training benefits.  It is the Board's policy to address all 
issues over which it has jurisdiction in a single document.  
However, there is an exception to this policy where, as here, 
there are issues of education/vocational rehabilitation and 
training.  Such issues come under the general exception for 
issues dependent on completely different law and facts.  The 
exception is specific, instructing that such issues should 
always be the subject of a separate decision.  As such, the 
claim was split into two and a separate action was prepared 
with respect to the issues involving vocational 
rehabilitation/training.  

The record reflects that the Board issued a Decision/Remand 
in October 2006.  In that Decision/Remand, the Board denied 
entitlement to service connection for a bilateral hip 
disorder and a bilateral knee disability.  The Board further 
denied entitlement to a compensable evaluation for the 
residuals of a fracture of the left index finger.  The four 
remaining issues were remanded to the Appeals Management 
Center (AMC) for the purpose of obtaining additional 
information.  The claim has since been returned to the Board 
for review.  

After further review, the appeal must once again be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The issues that are being remanded involve 
the back, the right foot, and a TDIU.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision

2.  Following the performance of a right ankle double 
arthrodesis through the talonavicular and calcaneal cuboid 
joints in August 2003, the service-connected right shoulder 
disability is shown to have required additional convalescence 
beyond November 17, 2003, that as likely as not would include 
the months of December 2003, January 2004, and February 2004.  




CONCLUSION OF LAW

An extension of the temporary total disability rating based 
on convalescence follow surgery for the service-connected 
right ankle disability beyond November 17, 2003, for three 
months through February 2004 is assigned.  38 C.F.R. § 4.30 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an extension of a temporary total evaluation of 100 percent 
due to convalescence.  

The record indicates that in August 2003 the appellant 
presented himself for treatment for a right ankle disability.  
Surgical repair to the ankle in the form of a right ankle 
double arthrodesis through the talonavicular and calcaneal 
cuboid joints was accomplished.  Essentially this meant that 
the ankle joint was fused.  

Following the surgery, the appellant submitted a claim for a 
temporary total rating.  The RO did grant such a rating for 
the period extending from August 26, 2003, to December 1, 
2003.  The appellant has since claimed that the temporary 
total rating for convalescence should have been extended into 
2004.  

The record indicates that the Board requested additional 
information in October 2006 with respect to this issue.  In 
the remand to the RO via the AMC, the Board asked that an 
orthopedist review the appellant's claims folder and comment 
on the following:

What was the nature and duration of the 
period of convalescence following the 
right ankle fusion in October 2003; 
specifically did it extend beyond 
November 30, 2003?  

The record reveals that the appellant did undergo a VA 
Orthopedic Examination in January 2009.  The results of that 
examination have been included in the claims folder for 
review.  Of note is the following response to the above 
question:

	. . . I have reviewed the records 
from Gainesville VA Hospital.  The 
veteran was placed in a cast and was 
weight bearing as tolerated on the 
11/17/2003 clinic note.  The fusion could 
take up to three months to become solid.  
It s not uncommon for limited weight 
bearing to occur for that period of time.  
This could result in convalescence up to 
three months.

Under VA regulation, a total disability evaluation (100 
percent rating) will be assigned if treatment of a service-
connected disability resulted in surgery necessitating:  

(1)  at least one month of convalescence; 
(2)  surgery with severe post-operative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or 
(3)  immobilization by cast, without 
surgery, of one major joint or more.  

See 38 C.F.R. § 4.30(a)(1), (2), (3) (2008).  Extensions of 
one, two or three months beyond the initial three months may 
be granted under paragraph (a)(1), (2) or (3) of this 
section.  See 38 C.F.R. § 4.30(b)(1) (2008).  Extensions of 
one or more months up to six months beyond the initial six 
months period may be granted under paragraph (a)(2) or (3) of 
this section upon approval of the Veterans Service Center 
Manager.  See 38 C.F.R. § 4.30(b)(1) (2008).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986).  In 
other words, the purpose of a temporary total evaluation, 
pursuant to 38 C.F.R. § 4.30, is to aid the appellant during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has also held that notations in the medical record as to the 
appellant's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. 
App. 291, 296-97 (1995); Felden at 430.

The record shows clearly that from December 2003 to the end 
of February 2004, the appellant's activities and functioning 
were still restricted and he continued to be on limited duty 
because of the ankle fusion.  The VA examiner specifically 
opined that the appellant was in the rehabilitation phase 
post-surgery period for three months after November 2003.  
Accordingly, based on the opinion provided by the orthopedist 
noted above, the Board finds that the veteran as likely as 
not is shown to have required additional post-surgical 
convalescence in December 2003, January 2004, and February 
2004.  In resolving all reasonable doubt in the appellant's 
favor, an extension of the temporary total disability rating 
for this period of three months is warranted.

However, a three month extension to February 29, 2004, is the 
maximum benefit that the Board is legally authorized to grant 
in this case.  While the provisions of 38 C.F.R. § 4.30 
(2008) do, in limited circumstances, allow for extensions of 
up to six months for convalescence beyond the initial six-
month period, this additional period can only be granted 
pursuant to subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a), 
and not under subparagraph (1).  Accordingly, an extension in 
excess of three months could only be granted based upon a 
showing of: surgery with severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) or 
immobilization by cast, without surgery, of one major joint 
or more.  Those circumstances are not shown in this case and 
accordingly, the Board has granted the maximum benefit 
permitted for the appellant under 38 C.F.R. § 4.30 (2008).

In sum, the Board concludes that an extension of a temporary 
total convalescent rating under the provisions of 38 C.F.R. 
4.30 (2008) until February 29, 2004, but no later, is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A three month extension to February 29, 2004, but no longer, 
of a temporary total rating based on convalescence following 
surgery for a service-connected right ankle disability, is 
granted, subject to the regulations controlling payment of VA 
monetary benefits.


REMAND

As noted above, the issues noted on the front page of this 
action were originally remanded to the RO via the AMC in 
October 2006.  The Board notes that the doctor who examined 
the appellant in January 2009 proffered an opinion with 
respect to the appellant's claimed back disability.  The 
doctor wrote in his summary that the appellant's disability 
was not related to an in-service event as claimed by the 
appellant.  While the doctor's comments did provide answers 
to questions posed by the Board in its October 2006 
Decision/Remand, such responses did not provide all of the 
information needed by the Board.  That is, the Board asked 
that the examiner provide a complete rationale for any 
opinion rendered including the discussion of comments 
previously made by a VA examiner who had opined that the 
appellant's back disability was etiologically linked to an 
in-service motor vehicle accident.  In essence the requested 
information was not obtained and included in the claims 
folder.   

Thus, in not obtaining the information requested, it is the 
Board's opinion that the RO/AMC did not comply with the 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  As the medical document obtained did not 
specifically attain the information needed by the Board, the 
claim must be returned to the AMC/RO for the requested 
information.

Additionally, the record indicates that the appellant has 
requested that he be allowed the opportunity to provide 
testimony before the Board prior to a final decision being 
issued by the Board.  It appears that there has been some 
confusion as to whether the appellant wants a hearing in 
Washington, DC, before the Board, or a videoconference 
hearing, or a hearing before a Veterans Law Judge sitting in 
St. Petersburg, Florida.  It is also noted that a hearing was 
originally scheduled for August 29, 2006, before the 
undersigned.  The appellant apparently cancelled that 
hearing.  However, documents submitted immediately before the 
August 2006 hearing date and subsequently after that date 
strongly indicate that the appellant still desires a hearing 
before the Board and that he was unable to attend the August 
2006 hearing in Washington, DC, because of serious financial 
limitations and constraints.  

Pursuant to 38 C.F.R. § 20.703 (2008), an appellant may 
request a hearing before the Board subject to the 
restrictions of38 C.F.R. § 20.1304 (2008).  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2008).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2008), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, in order to ensure full compliance 
with due process requirements, therefore, the AMC/RO must 
clarify if the appellant still desires a hearing and, if so, 
where he would like that hearing to occur.  Upon obtaining 
this information, the AMC/RO should schedule such a hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2008).

The case is REMANDED to the RO/ AMC for the following 
development:

1.  The AMC/RO should once again arrange 
for the appellant to undergo an 
examination by an orthopedic specialist 
to include on a fee basis if necessary.  
The examination must be conducted by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, 
and the examination should be 
accomplished by a medical care provider 
who has not previously examined the 
appellant.  It is imperative that the 
examiner review the pertinent medical 
records and other evidence in the claims 
file, to include any additional evidence 
obtained pursuant to this remand. 

The examining orthopedic specialist 
should review the file and then render an 
opinion as to whether it is at least as 
likely as not that the appellant's 
current lower back disability is related 
to his military service.  It would be 
helpful if the examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  In the 
doctor's report, the examiner must 
specifically discuss the appellant's in-
service motor vehicle accident and the 
opinion of August 2004 provided by a VA 
doctor that etiologically linked the 
appellant's back disability with his 
military service.  Additionally, if the 
examiner concludes that the appellant's 
current back disability is not related or 
caused by the appellant's in-service 
motor vehicle accident, the examiner must 
explain in detail the reasoning behind 
this determination.  If further testing 
or examination by specialists is required 
to evaluate the claimed disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the appellant's medical 
history, education and employment 
history, and social and industrial 
capacity.  The social worker who conducts 
this survey should identify those 
activities that comprise the appellant's 
daily routine.  With regard to his 
employability, the appellant should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the appellant is 
now suffering therefrom.  The examination 
must be accomplished by a medical doctor 
and may not be performed by a nurse, a 
nurse practitioner, a physician's 
assistant, a doctor of osteopathy, 
etcetera.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found.

Following examination of the appellant, 
the examiner should indicate the exact 
diagnosis or diagnoses of any found 
disabilities.  Additionally, the examiner 
should render an opinion whether the 
appellant's service-connected 
disabilities prevent the appellant from 
being gainfully employed, or whether a 
nonservice-connected disability (or 
disabilities) or some other impediment 
prevents the appellant from being 
gainfully employed.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The AMC/RO should contact the 
appellant and discover whether he still 
wishes to provide testimony before the 
Board either by appearing before a 
Veterans Law Judge in Washington, DC, by 
participating in a videoconference 
hearing in St. Petersburg, Florida, or by 
presenting testimony before a Veterans 
Law Judge at the St. Petersburg RO.  The 
appellant should be notified that the VA 
will not reimburse him for his expenses 
if he chooses to participate in such a 
hearing.  If the appellant affirmatively 
replies, the RO/AMC should then schedule 
the appellant for a Board hearing, as 
requested by the appellant.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304 (2008).  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.

5.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.  No action is required of the 
appellant until he is contacted by the RO/AMC.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


